In an action for an injunction, the appeal is from an order denying a motion to dismiss the complaint on the ground that it does not state facts *826sufficient to constitute a cause o£ action. Respondent, who is in the bail bond business, alleges that appellant was employed as a branch office manager or “ Bail Bond Executing Agent ” and that he agreed in writing that he would not enter the bail bond business for five years subsequent to the termination of employment with respondent and that within said five-year period he has threatened to conduct a bail bond business in the same building where respondent maintains his place of business. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ., concur.